81 F.3d 147
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Alfredo Hualde REDIN, et al., Plaintiffs, Appellants,v.PUERTO RICO SECRETARY OF JUSTICE, et al., Defendants, Appellees.
No. 94-2103.
United States Court of Appeals, First Circuit.
March 29, 1996.

Alfredo Hualde-Redin, Paul Martin Hualde and Maria Susana Costa De Hualde on brief pro se.
Luis A. Gonzalez on brief for appellees.
Before TORRUELLA, Chief Judge, and SELYA and CYR, Circuit Judges.
PER CURIAM.


1
We affirm the dismissal of plaintiffs' action substantially for the reasons stated in the district court orders and find no merit in any of plaintiffs' arguments.   All motions are denied.


2
Affirmed.